296 Ga. 634
FINAL COPY

         S15Y0285. IN THE MATTER OF WESLEY KENT HILL.

      PER CURIAM.

      This disciplinary matter is before the Court on the Petition for Voluntary

Discipline filed by Respondent Wesley Kent Hill (State Bar No. 211062), in

which he seeks to resolve a grievance submitted by two former clients. In his

petition, Hill admits that he violated Rules 1.3, 1.4 and 8.4 (a) (4) of the Georgia

Rules of Professional Conduct, see Bar Rule 4-102 (d). He requests that the

Court impose an indefinite suspension of no less than six months on his ability

to practice law, with conditions for reinstatement. The State Bar has no

objection to Hill’s petition.

      In his petition Hill admits that a couple paid him a $3,000 retainer and

agreed to pay $300 a month during the course of the proceedings regarding the

foreclosure of their home. Hill filed a complaint for injunctive relief to set aside

the foreclosure, represented the clients in a dispossessory proceeding and

attempted to negotiate a resolution that would allow them to remain in their

home. The bank removed the case to federal court and filed a motion to dismiss.

Hill concluded that the case would not survive the motion to dismiss, but he did
not respond to the motions or tell his clients that the case had been removed;

instead, he led them to believe the case was still in state court and that he was

taking actions to protect their interests. The family eventually was evicted. Hill

also failed to respond to a fee arbitration dispute, and an award was entered in

favor of the clients in the amount of $4,700. In the petition Hill states that he

has suffered from depression and anxiety since 1991, for which he has been

under continual treatment. Although he has been compliant with recommended

treatment, his symptoms of generalized anxiety disorder and major depressive

disorder are exacerbated with life and work stressors. Hill says that while

representing these clients, he went through a difficult time managing his

condition, became overwhelmed, and experienced a paralysis that kept him from

taking appropriate actions. Hill has realized that he is not currently able to

adequately manage the stressors inherent in the practice of law, and that it is not

in the interest of his health or of his clients that he attempt to do so. Hill ceased

practicing law in or about May 2013, closed his office and moved to South

Carolina to focus on his health. Hill states that he sincerely regrets his conduct

and has satisfied the arbitration award by tendering the award to the Committee

on the Arbitration of Attorney Fee Disputes. In addition to an indefinite

                                          2
suspension of no less than six months, Hill agrees to condition his reinstatement

upon a thorough psychological or psychiatric evaluation indicating that he is no

longer suffering from an impairment that affects his ability to practice law, that

such evaluation will be performed at his expense by a physician acceptable to

the State Bar, and that he will waive any confidentiality or privilege with regard

to the evaluation. The State Bar confirmed that Hill has paid the fee arbitration

award, that he has no previous disciplinary history, and that he has been

cooperative and forthcoming in these proceedings.

      Having reviewed the record, we conclude that acceptance of Hill’s petition

for voluntary discipline is appropriate given his mental health issues.

Accordingly, we accept the petition and direct that Wesley Kent Hill be

suspended indefinitely from the practice of law in the State of Georgia. We

further determine that his reinstatement is subject to the following conditions:

(1) Hill shall not seek reinstatement any earlier than six months from the date

of this opinion; (2) In connection with any petition for reinstatement, he shall

submit a psychological or psychiatric evaluation indicating that he is no longer

suffering from an impairment that affects his ability to practice law. Such

evaluation will be performed at his expense by a physician acceptable to the

                                        3
State Bar, and Hill will waive any confidentiality or privilege with regard to the

evaluation; (3) He shall submit his petition for reinstatement to the Review

Panel for issuance of a report and recommendation to this Court; and (4) He

shall not undertake the practice of law until this Court issues an opinion granting

or denying his petition for reinstatement, see In the Matter of Fair, 292 Ga. 308

(736 SE2d 430) (2013).

      Hill is reminded of his duties under Bar Rule 4-219 (c).

      Petition for voluntary discipline accepted. Indefinite suspension with

conditions for reinstatement. All the Justices concur.



                          Decided February 16, 2015.

      Suspension.

      Paula J. Frederick, General Counsel State Bar, A. M. Christina Petrig,

Assistant General Counsel State Bar, for State Bar of Georgia.




                                        4